Citation Nr: 0531557	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a higher rating for spondylolisthesis at L5, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 RO decision, which granted 
service connection and a 10 percent rating for 
spondylolisthesis at L5, effective in May 1999.  The veteran 
appealed the rating assignment.  In a November 2002 decision, 
the RO granted a 20 percent rating for the service-connected 
spondylolisthesis at L5, effective in May 1999.  The veteran 
continued his appeal for a higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In April 2004, the veteran appeared at the RO and testified 
at a video conference hearing conducted by a Veterans Law 
Judge sitting in Washington, D.C.  A transcript of the 
hearing has been associated with the claims file.  

In August 2004, the Board remanded the case to the RO for 
additional development.  Additional claims relating to 
service connection and a higher rating were also the subject 
of the remand, but the veteran subsequently determined not to 
pursue appellate consideration (as noted in an August 2004 
statement from his representative regarding the higher rating 
claim) and to perfect his appeal (as there was no substantive 
appeal statement received from him regarding the service 
connection claims following issuance of a statement of the 
case in September 2004).

By letter in October 2005, the Board notified the veteran and 
his representative that the Veterans Law Judge who conducted 
the April 2004 hearing is no longer employed at the Board, 
and offered the veteran the opportunity for another hearing 
before a Veterans Law Judge who would make the final 
disposition of this proceeding for VA.  In a letter received 
at the Board in October 2005, the veteran's representative 
responded that the veteran did not desire another hearing.  
Thus, the Board will proceed to adjudicate the issue on 
appeal.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected spondylolisthesis at L5 
is manifested by complaints of chronic pain; clinical 
findings consist of lumbosacral pain, moderate limitation of 
motion, and X-ray findings of arthritis, without objective 
evidence of lumbar radiculopathy or incapacitating episodes 
having a total duration of at least four weeks during the 
past 12 months.    


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected spondylolisthesis at L5 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 26, 2003) and 
Diagnostic Codes 5237, 5239, 5243 (effective on September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment of 
the spondylolisthesis at L5, and as such, represents a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection for 
a low back disability, and as such, the higher rating issue 
on appeal falls within the exception for the applicability of 
38 U.S.C.A. § 5103(a).

In any case, VCAA notice with regard to the issue of a higher 
rating for spondylolisthesis at L5 was sent to the veteran 
following the RO rating decision in February 2002, which 
granted service connection for spondylolisthesis at L5, and, 
as explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the final transfer of the case to the Board for 
appellate consideration in July 2005, and the veteran was 
offered ample opportunity to present evidence or argument in 
support of his appeal.  Accordingly, the Board will proceed 
to adjudicate this claim.  

In the VCAA notice sent to the veteran in November 2004, the 
RO advised the veteran of what was required to prevail on his 
claim for a higher rating, what specifically VA had done and 
would do to assist in that claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to inform it of 
any additional evidence or information that would support his 
claim, and to submit any evidence in his possession that 
pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decisions dated in February 2002 and November 2002, setting 
forth the general requirements of applicable law pertaining 
to claims for a higher rating.  In the rating decisions, the 
RO also informed the veteran of the reasons for its 
determinations and the evidence it had considered in its 
considerations.  The general advisements were reiterated in 
the statement of the case issued in November 2002, as well as 
in the supplemental statements of the case issued in 
September 2003 and May 2005.  These documents included the 
old and revised diagnostic criteria pertinent to the 
evaluation of the low back.  The November 2002 statement of 
the case also contained the regulations promulgated in light 
of the VCAA and the United States Code cites relevant to the 
VCAA.  Additionally, the statement of the case and 
supplemental statements of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through these documents, the RO informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for a higher rating, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
hearing officer at the RO in April 2003 and before a Veterans 
Law Judge in April 2004.  The RO has obtained the veteran's 
VA medical treatment records and private treatment records 
identified by him, to include those from B.P., M.D.  He has 
not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in August 2001, August 2002, July 2003, and 
April 2005, specifically to evaluate the current nature, 
etiology, and severity of the veteran's low back disability.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected spondylolisthesis at L5 is 
presently rated as 20 percent disabling.  It is noted that 
during the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  According 
to governing legal precedent, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), summary 
published at 69 Fed. Reg. 25,179-80 (May 5, 2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in August 2001, August 
2002, July 2003, and April 2005; VA outpatient records; and 
private treatment reports mainly from B.P., M.D.  Of 
particular note, as shown in those records, the veteran has 
chronic low back pain secondary to degenerative joint disease 
and degenerative disc disease at L1-2, L2-3, L3-4, and L5-S1, 
but service connection has been established solely for 
spondylolisthesis at L5, rather than for disability at other 
impaired lumbosacral spine segments.  

A.  Criteria effective prior to September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
higher disability rating under the evaluation criteria 
effective prior to September 23, 2002.  

Under the "old" rating criteria, for evaluation of 
lumbosacral strain, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Despite a finding of palpable 
spasm of the lumbar spine on an April 2005 VA examination, a 
rating in excess of 20 percent is not in order under Code 
5295 for the reason that the veteran has not been diagnosed 
with lumbosacral strain in relation to his service-connected 
spondylolisthesis at L5.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 20 percent rating is for 
assignment for moderate intervertebral disc syndrome, with 
recurrent attacks.  A 40 percent rating is provided where 
there is evidence of severe recurring attacks with 
intermittent relief.  A rating of 60 percent requires a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  The medical evidence does not show that 
the veteran's service-connected low back disability is 
productive of severe recurring attacks in relation to any 
disc disease in relation to his service-connected 
spondylolisthesis at L5, as explained below.  

The VA examiner in August 2001 found that the veteran had 
advanced degenerative disc disease that involved multiple 
levels of the lumbosacral spine, which were not related to 
the veteran's injury dating to service.  In any case, the 
examination showed that the veteran was intact 
neurologically.  Likewise, the neurologic examination was 
normal at the time of the August 2002 VA examination, with an 
electromyography (EMG) of the right lower extremity failing 
to show evidence of peripheral neuropathy or lumbosacral 
radiculopathy.  After a neurologic evaluation in July 2003 
and an EMG in August 2003, the same VA examiner noted that 
such testing did not substantiate lumbar radiculopathy.  
Further, an MRI report of the lumbosacral spine in August 
2003 showed no evidence of any focal disc protrusions or 
extrusions.  A VA examiner in April 2004 found no significant 
radicular findings on physical examination or on EMG with 
nerve conduction velocities, and thus opined that the 
veteran's subjective complaints of radiculopathy were not 
supported by nor consistent with the clinical evidence of 
record.  Any findings reflected in VA outpatient and private 
medical treatment records are not inconsistent with those of 
the VA examination reports.  Given the foregoing clinical 
findings, the Board finds that a higher rating (i.e., 40 
percent) under Code 5293 is clearly not in order.  That is, 
the objective evidence simply does not demonstrate severe 
recurring attacks associated with disc disease.  

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
arthritis due to trauma.  Such is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  At the time of VA examinations in August 2001, 
August 2002, and July 2003, radiographic reports showed that 
the veteran had degenerative joint disease in multiple levels 
of the lumbosacral spine, to include at L5.  The Board will 
nevertheless consider this diagnostic criteria, despite the 
lack of medical evidence to specifically rule in or rule out 
a relationship between traumatic arthritis and the veteran's 
service-connected spondylolisthesis at L5.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
After reviewing the record, the Board finds that the 
objective evidence demonstrates that the veteran's lumbar 
spine is not so severely limited in motion such that a 40 
percent rating would be in order under Code 5293.  For 
example, at the time of an August 2001 VA examination, the 
veteran's lumbar range of motion in terms of forward flexion 
(30 degrees), backward extension (10 degrees), lateral 
flexion (10 degrees to the left and right), and rotation (15 
degrees to the left and right) was no more than moderate in 
degree, particularly as the examiner opined that the 
veteran's service-connected disability of spondylolisthesis 
at L5 itself actually contributed to less than 30 percent of 
such findings at that time.  With the except of rotation (10 
degrees to the left and right), the veteran's lumbar range of 
motion findings reflected on subsequent VA examination 
reports in August 2002, July 2003, and April 2005 
demonstrated improvement, with less motion restriction 
overall attributed to the particular service-connected low 
back disability.  As such, in the Board's opinion, the 
veteran's limitation of motion is moderate at worst, and the 
low back impairment in relation to limitation of motion is 
most appropriately evaluated as 20 percent under Code 5292.  

The Board has also considered the veteran's complaints on 
examination that he has chronic low back pain and that his 
pain becomes more severe with activity such as prolonged 
walking.  In furnishing range of motion findings, the VA 
examiners remarked on pain in the low back with repetitive 
movement and flare-ups.  The VA examiner in August 2002 and 
July 2003 specifically commented that there was an increased 
amount of pain with repetition, and in August 2002, he 
indicated that the pain was accompanied by a decrease in 
range of motion of the lumbar spine.  The lumbar range of 
motion findings were forward flexion to 60 degrees, backward 
extension to 10 degrees, lateral flexion to 10 degrees to the 
left and right, and rotation to 15 degrees to the left and 
right.  These findings demonstrate moderate impairment.  That 
examiner, however, also found that the veteran's service-
connected lumbar spine disability contributed to "less than 
30%" of that examination's findings.  Likewise, a different 
VA examiner in April 2004 noted decreased range of motion on 
repetitive testing, and also specifically found no evidence 
of incoordination, weakness, fatigue, or atrophy.  The 
clinical findings on this latest examination were as follows:  
forward flexion to 60 degrees, backward extension to 15 
degrees, lateral flexion to 15 degrees to the left and right, 
and rotation to 15 degrees to the left and right.  This 
examiner stated that it was impossible to determine 
additional functional impairment during flare-ups.  In short, 
the Board finds that there is no credible objective evidence 
to show that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
limitation-of-motion codes the low back disability would be 
more than 20 percent disabling.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

B.  Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
higher disability under evaluation criteria that became 
effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, there is no objective evidence to show that a higher 
rating under Codes 5003, 5010, 5292, and 5295 is warranted.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  Under the revised criteria, intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  

The revised code has accompanying notes.  Note (1): For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3): If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

As previously shown in the section herein above, there is no 
objective evidence to show that a higher rating under the 
"old" Code 5293 is warranted.  With respect to the revised 
rating criteria, the Board notes that the retroactive reach 
of the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change, or September 
23, 2002.  With that in mind, the Board finds that the 
medical evidence does not demonstrate that the veteran's 
service-connected lumbosacral spine disability has resulted 
in intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months so as to warrant assignment 
of the next higher rating (i.e., 40 percent) under the 
revised criteria.  The VA and private medical records do not 
show that a physician prescribed the veteran bed rest for his 
service-connected lumbosacral spine condition at any time 
since the effective date of the revised criteria.  

Furthermore, a higher evaluation would not result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations of the veteran's service-
connected low back disability.  The veteran's chronic 
orthopedic manifestations are no more than 20 percent 
disabling under Codes 5003, 5010, 5292, and 5295, as 
discussed in this section above.  As for chronic neurologic 
manifestations of the veteran's service-connected 
spondylolisthesis at L5, as discussed in the section above, 
there were not any objective clinical findings of lumbar 
radiculopathy on physical examination or EMG.  The veteran's 
complaints in this regard were not substantiated.  Thus, the 
Board finds no basis in which to separately evaluate 
neurologic manifestations of the service-connected low back 
disability.  Consequently, a rating in excess of 20 percent 
is not in order under the revised version of Code 5293 
effective on September 23, 2002.  

C.  Criteria effective on September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
higher disability under evaluation criteria effective on 
September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating for lumbosacral strain is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (effective 
September 26, 2003).  It is noted that, effective September 
26, 2003, spondylolisthesis or segmental instability was 
assigned its own rating code - Diagnostic Code 5239 - and 
that the same revisions applicable to evaluating lumbosacral 
strain were also applicable to evaluating spondylolisthesis.  

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's service-connected 
spondylolisthesis at L5 is manifested by forward flexion of 
30 degrees or less, or that his thoracolumbar spine is 
ankylosed in a favorable position.  As defined, ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Clinical testing by VA, 
as discussed in previous sections herein above, show that the 
veteran's range of motion of the lumbar spine is limited, but 
not to the degree required for a higher rating under the 
revised Codes 5237 and 5239.  The one instance where forward 
flexion was noted to be 30 degrees was at the time of the 
August 2001 VA examination; however, the examiner opined that 
the veteran's service-connected disability in and of itself 
contributed to less than 30 percent of such finding.  
Subsequently, clinical findings showed forward flexion to be 
approximately 60 degrees with increased pain on repetitive 
movement.  

As noted, the revised Codes 5237 and 5239 are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine.   
affected by residuals of injury or disease.  This implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  
Even if DeLuca factors are not contemplated in the current 
evaluation criteria, there is no credible objective evidence 
to demonstrate that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
veteran's lumbar spine was limited to 30 degrees or less in 
forward flexion, or that the motion of his entire 
thoracolumbar spine would be equivalent to favorable 
ankylosis for a higher rating under the revised Codes 5237 
and 5239.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted in the sections herein above, 
painful motion was considered during range of motion studies 
at the time of the VA examinations.  

Further, as noted in the previous sections above, without 
objective neurologic abnormalities associated with the 
service-connected spondylolisthesis at L5, a separate 
evaluation under an appropriate diagnostic code is not 
warranted, in accordance with Note (1) under the General 
Rating Formula for Diseases and Injuries of the Spine.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The former rating formula, as applied to 
the facts of this case, has been discussed and considered in 
the preceding paragraphs of this section.  The latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that were revised effective on 
September 23, 2002, which has been cited in the previous 
section herein above, although the criteria are now found in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  As previously discussed and considered, the 
medical evidence of record does not contain objective 
findings of incapacitating episodes having a total duration 
of at least four weeks during the past twelve months.  That 
is, as noted in the previous section herein above, there is 
no medical evidence that a physician has prescribed bed rest 
for the veteran's service-connected low back disability on 
account of incapacitating episodes, since the effective date 
of the regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
revised Code 5243, as it pertains to evaluation according to 
incapacitating episodes.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for spondylolisthesis at L5, under both 
old rating criteria and rating criteria revised effective in 
September 23, 2002 and September 26, 2003.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that this is an initial rating case, and 
consideration has been given to the propriety of "staged 
ratings" for the condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's spondylolisthesis at L5 is appropriately rated as 
20 percent disabling from the effective date of service 
connection in May 1999 and throughout the appeal period.  In 
arriving at that determination Board has considered all the 
evidence of record, consistent with the Court's decision in 
Fenderson.


ORDER

A rating in excess of 20 percent for spondylolisthesis at L5 
is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


